UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
KEITH COLLINS, JR., CIVIL ACTION NO. 1:19-CV-1591-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 1, 7), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that the Petition (ECF No. 1, 7) is hereby DENIED and
DISMISSED WITHOUT PREJUDICE.

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this 23 aay of

fe BRN , 2020.

SS SS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

 
